Mr. Justice HtjtcíiisoN
delivered the opinion- of the Court.
Antonio Solis was convicted first in the municipal court and later, after a trial de novo, in a district court of a violation of sections 54 and 55 of the Internal Revenue Law, Session Laws 1925, pp. 584, 620.
The facts stated in the complaint show a sale of cigars to which no revenue stamps had been affixed. These facts would have sustained a conviction under section 50 of the law if defendant had been charged with the violation of that section. They do not disclose any violation of section 54 nor of section 55.
We are not disposed to modify the judgment so as to specify a violation of section 50 instead of sections 54 and 55. See People v. Rodríguez, 10 P.R.R. 1; People v. Mayagüez Sugar Co., 37 P.R.R. 106.
The judgment appealed from will he reversed and the case remanded for further proceedings not inconsistent herewith.